UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6862



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES EDWARD DAWKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-95-9-V, CA-98-32-5-2-V)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Edward Dawkins, Appellant Pro Se. Harry Thomas Church,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Edward Dawkins appeals from the district court’s order

declining to grant Fed. R. Civ. P. 60(b) relief from the final

order dismissing his 42 U.S.C.A. § 2255 (West Supp. 2001) motion.

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny leave to proceed in

forma pauperis, deny a certificate of appealability, and dismiss on

the reasoning of the district court.     United States v. Dawkins,

Nos. CR-95-9-V; CA-98-32-5-2-V (W.D.N.C. filed May 1, 2001; entered

May 9, 2001).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2